Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147663                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 147663
                                                                   COA: 312065
                                                                   Berrien CC: 2011-001864-FY
  CYNTHIA CHERELLE JONES,
           Defendant-Appellant.

  _________________________________________/

         By order of June 11, 2014, the application for leave to appeal the July 9, 2013
  judgment of the Court of Appeals was held in abeyance pending the decisions in People v
  Hartwick (Docket No. 148444) and People v Tuttle (Docket No. 148971). On order of
  the Court, the cases having been decided on July 27, 2015, 498 Mich. 192 (2015), the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2015
           p1216
                                                                              Clerk